 

Exhibit 10.3

 

EXECUTION COPY

 

 

 

 

WARRANT AGREEMENT BETWEEN

 

ACI WORLDWIDE, INC.

 

AND

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

December 16, 2007

 

 

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

 

 

 

 

 

 

1.

 

Exercise and Expiration of Warrant

 

1

2.

 

Certain Agreements of the Company

 

2

3.

 

Antidilution Adjustments

 

4

4.

 

Registration Rights

 

4

5.

 

Mergers; Transfer of Assets

 

4

6.

 

Transfer, Exchange, and Replacement.

 

4

7.

 

Notices

 

5

8.

 

Miscellaneous

 

5

 

 

Appendix A — Definitions

 

 

 

 

Appendix B — Antidilution Provisions

 

 

 

 

Appendix C — Registration Rights

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

WARRANT AGREEMENT

 

Neither this Warrant nor the Warrant Shares as defined herein have been 
registered under the Securities Act of 1933, as amended, or any other applicable
securities laws.  Neither this Warrant nor the Warrant Shares may be sold or
transferred in the absence of such registration or any exemption from such
registration.

 

Right to Purchase 1,427,035 Shares of Common Stock

 

Dated as of  December 16, 2007

 

                Pursuant to Section 6.01 of the Master Alliance Agreement by and
between ACI Worldwide, Inc., a Delaware corporation (the “Company”), and
International Business Machines Corporation, a New York corporation (“IBM”, and
each of its permitted successors and assigns, a “Holder”), dated December 16,
2007 (the “Master Alliance Agreement”), ACI has granted on the date hereof to
IBM a warrant (this “Warrant”) to purchase the Warrant Shares at the Purchase
Price.  Capitalized terms not otherwise defined herein (including the Appendices
hereto) have the meanings assigned thereto in the Master Alliance Agreement. 
This Warrant is subject to the applicable provisions of the Master Alliance
Agreement.

 

                1.   Exercise and Expiration of Warrant.

 

                (a)   This Warrant is immediately exercisable at any time and
from time to time on any Business Day on or after the date hereof.  This Warrant
will expire at the close of business on the fifth anniversary of the date
hereof.  “Exercise Period” shall mean the period of time between the date hereof
and the expiration of this Warrant in accordance with the terms hereof.

 

                (b)  This Warrant may be exercised during the Exercise Period by
the Holder, in whole or in part, by delivering this Warrant to the Company with
payment of the Purchase Price in immediately available funds.  In the event that
this Warrant is not exercised in full immediately prior to the end of the
Exercise Period and at such time the then-current Market Price of a share of the
Common Stock is greater than the Purchase Price, this Warrant shall be deemed
automatically exercised as to the remaining Warrant Shares at such time without
the delivery of any written notice from the Holder and the Warrant Shares shall
thereupon be issuable by the Company upon payment of the Purchase Price by the
Holder to the Company.

 

                (c)  Upon exercise of this Warrant, the Company will issue to
the Holder (i) a certificate or certificates for the number of full Warrant
Shares to which the Holder shall be entitled upon such exercise plus the cash
value of any fractional share to which the Holder would otherwise be entitled,
and (ii) in case such exercise is in part only, a new warrant or warrants in the
form hereof representing the Warrant to purchase the remaining Warrant Shares.

 

 

1

--------------------------------------------------------------------------------


 

                (d)  If applicable, in the opinion of counsel to the Company,
any Warrant Shares issued upon exercise of this Warrant will bear any legend
required by Applicable Law.  At any time that any such legend is no longer
required by Applicable Law, the Company shall, at the request of the Holder,
exchange such legended Warrant Shares for Warrant Shares that do not bear such
legend.  In furtherance of the foregoing, any such Warrant Shares bearing a
legend with respect to transferability thereof shall be so exchanged if the
Holder certifies in writing to the Company that its request for such exchange
was made to effect a transfer pursuant to (i) Rule 144 under the Securities Act
or (ii) a registration statement that has been declared effective under the
Securities Act.

 

                (e) The Company and each Holder will furnish bank account and
other information so that any payment to be made or received hereunder is made
by bank wire transfer.  Any such information may be changed by notice given as
herein contemplated.

 

                (f)  Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which this
Warrant shall have been surrendered pursuant to Section 1(b) and other
deliverables required pursuant to Section 1(b) shall have been provided;
provided, however, that failure to surrender this Warrant or provide any such
deliverables shall not impact the effectiveness of any exercise of this Warrant
pursuant to the last sentence of Section 1(b).

 

                2.  Certain Agreements of the Company.  The Company agrees as
follows:

 

                (a)   Shares to be Fully Paid.  All Warrant Shares will, upon
issuance in accordance with the terms of this Warrant, be validly issued, fully
paid, and nonassessable and free from all taxes, liens, claims and encumbrances.

 

                (b)   Authorization and Reservation of Shares.  During the
Exercise Period, the Company shall have duly authorized a sufficient number of
shares of Common Stock, free from preemptive rights and from any other
restrictions imposed by the Company without the consent of the Holder, to
provide for the exercise in full of this Warrant.  The Company shall at all
times during the Exercise Period reserve and keep available out of such
authorized but unissued shares of Common Stock such number of shares to provide
for the exercise in full of this Warrant.

 

                (c)   Listing.  In connection with the Holder’s exercise of
Registration Rights hereunder or any other sale of Warrant Shares, the Company
shall use its reasonable best efforts to promptly secure, the listing of the
shares of Common Stock issuable upon exercise of this Warrant upon each national
securities exchange or automated quotation system, if any, upon which shares of
Common Stock are then listed or become listed (subject to official notice of
issuance upon exercise of this Warrant) and shall maintain such listing for so
long as any other shares of Common Stock shall be so listed.

 

 

2

--------------------------------------------------------------------------------


 

                (d)   Certain Actions Prohibited.  The Company will not, by
amendment of its charter or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed by it hereunder.

 

                (e)   Successors and Assigns.  Except as expressly provided
otherwise herein, this Warrant will be binding upon any entity succeeding to the
Company by merger, consolidation, or acquisition of all or substantially all of
the Company’s assets.

 

                (f)   Blue Sky Laws.  The Company shall, on or before the date
of issuance of any Warrant Shares, use its reasonable best efforts to take such
actions as the Company shall reasonably determine are necessary to qualify the
Warrant Shares for, or obtain exemption for the Warrant Shares for, sale to the
Holder of this Warrant upon the exercise hereof under applicable securities or
“blue sky” laws of the states of the United States, and shall provide written
evidence of any such action so taken to the Holder of this Warrant prior to such
date; provided, however, that the Company shall not be required to qualify as a
foreign corporation or file a general consent to service of process in any such
jurisdiction.

 

                (g)   Rule 144 Reports.  So long as, and at any time that, the
Company is subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, the Company shall use its reasonable best efforts to take all
actions reasonably necessary to enable the Holder to sell the Warrant Shares
without registration under the Securities Act within the limitations of the
exemptions provided by Rule 144 under the Securities Act, as such rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission, including using its use reasonable best efforts to file on a
timely basis all reports required to be filed by the Exchange Act.  Upon the
request of the Holder, the Company shall deliver to the Holder a written
statement as to whether it has complied with such requirements.

 

                (h)  The Holder acknowledges that during the Company’s fiscal
year 2006 and fiscal year 2007, the Company failed to make certain required
filings with the Commission on a timely basis.  While it is the intention of the
Company to make all such filings on a timely basis and to maintain the listing
thereof on a national securities exchange or automated quotation system so long
as the Common Stock is eligible therefor, there can be no assurance that the
Company will be able to do so.  Notwithstanding any other provision hereof or of
any other agreement between the Company and IBM, in no event will the Company
have any liability to any Holder, including without limitation pursuant to
Section 2(f) or 2(g) above, solely as a result of the failure to make such
filings on a timely basis or to maintain such listing.

 

                3.   Antidilution Adjustments.  The Purchase Price and the
number of Warrant Shares may be adjusted from time to time as set forth in
Appendix B.

 

                4.   Registration Rights.  This Warrant shall have the
Registration Rights set forth in Appendix C.

 

 

3

--------------------------------------------------------------------------------


 

                5.   Mergers; Transfer of Assets; Liquidation.  (a) If there
shall occur any capital reorganization or reclassification of the Company’s
Common Stock (other than a subdivision or combination as provided for in
paragraph (b) of Appendix B), or any consolidation or merger of the Company with
or into another Person, or a transfer of all or substantially all of the assets
of the Company to another Person (any such Person, a “Successor Company”), then,
as part of any such reorganization, reclassification, consolidation, merger or
transfer, as the case may be, lawful provision shall be made so that the Holder
of this Warrant shall have the right thereafter to receive upon the exercise
hereof the kind and amount of shares of stock or other securities or property
which such Holder would have been entitled to receive if, immediately prior to
any such reorganization, reclassification, consolidation, merger or transfer, as
the case may be, such Holder had held the number of shares of Common Stock which
were then purchasable upon the exercise of this Warrant.  The provisions of this
Section 5 shall similarly apply to any successive consolidation, merger or
transfer of all or substantially all of the assets involving any Successor
Company.  In any such case, appropriate adjustment (as reasonably determined in
good faith by the Board) shall be made in the application of the provisions set
forth herein with respect to the rights and interests thereafter of the Holder
of this Warrant, such that the provisions set forth herein shall thereafter be
applicable, as nearly as is reasonably practicable, in relation to any shares of
stock or other securities or property thereafter deliverable upon the exercise
of this Warrant.

 

                (b)  In the event of the voluntary or involuntary dissolution,
liquidation or winding-up of the Company, the Holder shall be entitled to
receive, upon surrender of this Warrant, such cash distributions on an equal
basis with the holders of Common Stock or other securities issuable upon
exercise of this Warrant, as if the Warrant had been exercised immediately prior
to such event, less the Purchase Price.

 

                6.   Transfer,  Exchange, and Replacement

 

                (a)  Transferability.  This Warrant shall not be transferable by
the Holder other than to a Subsidiary of the Holder.  After the date that is 31
days after the acquisition of any Warrant Shares pursuant to the exercise of
this Warrant, such Warrant Shares shall be freely transferable in accordance
with Applicable Law, including pursuant to Rule 144, pursuant to an effective
registration statement under the Securities Act or pursuant to any transaction
that is exempt from registration under the Securities Act.

 

                (b)  Warrant Exchangeable for Different Denominations.  This
Warrant is exchangeable, upon the surrender hereof by the Holder hereof at the
office or agency of the Company referred  to in Section 7 below, for new
warrants of like tenor of different denominations representing in the aggregate
the right to purchase the number of shares of Common Stock which may be
purchased hereunder, each of such new warrants to represent the right to
purchase such number of shares as shall be designated by the Holder hereof at
the time of such surrender.

 

                (c)  Replacement of Warrant.  Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction, or
mutilation of this Warrant and, in the case of any such loss, theft, or
destruction, upon delivery of an indemnity agreement or surety bond reasonably

 

 

4

--------------------------------------------------------------------------------


 

satisfactory in form and amount to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of this Warrant, the Company, at its
expense, will execute and deliver, in lieu thereof, a new Warrant of like tenor.

 

                (d)   Cancellation; Payment of Expenses.  Upon the surrender of
this Warrant in connection with any transfer, exchange, or replacement as
provided in this Section 6, this Warrant shall be promptly canceled by the
Company.  The Company shall pay all taxes (other than securities transfer and
income taxes) and all other expenses (other than legal expenses, if any,
incurred by  the  Holder or transferees) payable in connection with the
preparation,  execution, and delivery of warrants pursuant to this Section 6. 
The Company shall indemnify and reimburse the Holder of this Warrant for all
reasonable costs and reasonable expenses (including legal fees) incurred by such
Holder in connection with any successful enforcement of its rights hereunder.

 

                (e)   Warrant Register.  The Company shall maintain, at its 
principal executive offices (or such other office or  agency of the Company as
it may designate by notice to the Holder hereof), a register for this Warrant,
in which the Company shall record the name and address of the person in whose
name this Warrant has been issued, as well as the name and address of each
transferee and each prior owner of this Warrant.

 

                7.   Notices.    Any notices required or permitted to be given
under the terms of this Warrant shall be delivered personally or by courier or
by confirmed telecopy, and shall be effective upon receipt or refusal of
receipt, if delivered personally or by courier, or by confirmed email or fax, in
each case addressed to a party.  The addresses for such communications shall be
(a) with respect to IBM and ACI, the applicable addresses set forth in
Section 12.14 of the Master Alliance Agreement and (b) with respect to any other
Holder, at such address as such Holder shall have provided in writing to the
Company, or at such other address as any Holder furnishes by notice given in
accordance with this Section 7.

 

                8.  Miscellaneous.

 

                (a)  Amendments.  Notwithstanding the provisions set forth in
Section 12.02 of the Master Alliance Agreement, this Warrant and any provision
hereof may only be amended by an instrument in writing signed by the Company and
all Holders hereof.

 

                (b)  Rights of Holders.  Holders of this Warrant are not
entitled to (i) receive notice of or vote at any meeting of the stockholders of
ACI, (ii) consent to any action of the stockholders of ACI or (iii) exercise any
preemptive right, in each case solely by virtue of its status as a Holder of
this Warrant.

 

                (c)  U.S. Dollars.  All references in this Warrant to “dollars”
or “$” shall mean the U.S. dollar.

 

 

5

--------------------------------------------------------------------------------


 

                (d)  Fractional Shares.  The Company shall not be required upon
the exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefor in cash on the basis of the then-current Market Price.

 

                (e)  Descriptive Headings.  The descriptive headings of the
several sections of this Warrant are inserted for purposes of reference only,
and shall not affect the meaning or construction of any of the provisions
hereof.

 

                (f)  Survival.  The covenants made by the parties hereto shall
survive the execution and delivery of this Agreement.

 

 

6

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF,  the undersigned have executed this Warrant
as of the date first written above.

 

ACI WORLDWIDE, INC.

 

 

 

 

By:

 /s/ Philip G. Heasley

 

 

Name:

Philip G. Heasley

 

Title:

Chief Executive Officer

 

 

 

 

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

 

 

 

 

 

By:

 /s/ Cosmo L. Nista

 

 

Name:

Cosmo L. Nista

 

Title:

Vice President Corporate Development, M&A

 

 

7

--------------------------------------------------------------------------------

 


 

APPENDIX A — DEFINITIONS

 

                “Board” shall mean the Board of Directors of the Company.

 

“Commission” shall mean the U.S. Securities and Exchange Commission.

 

                “Common Stock” shall mean the common stock, par value $0.005, of
ACI.

 

                “Company” shall have the meaning specified in the initial
paragraph of the Warrant.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Exercise Period” shall have the meaning specified in Section 1(a) of the
Warrant.

 

“Holder” shall have the meaning specified in the initial paragraph of the
Warrant.

 

                “IBM” shall have the meaning specified in the initial paragraph
of the Warrant.

 

                “Market Price” shall mean the following:  (i) the average of the
closing sale prices for the shares of Common Stock as reported on the  principal
trading exchange for the Common Stock (which, on the date of this Agreement, is
the Nasdaq National Market) for the ten (10) consecutive trading days
immediately  preceding such date, or if no sale price is so reported on any day
during such period, the average of the highest bid price and the lowest ask
price at the end of such day, or (ii) if the foregoing does not apply, the last
sale price of such security in the over-the-counter market on the pink sheets or
bulletin board for such security on the last trading day immediately preceding
such date, or if  no sale price is so reported for such security, the average of
the highest bid price and the lowest ask price for such security on the last
trading day immediately preceding such date, or (iii) if market value cannot be
calculated as of such date on any of  the foregoing bases, the Market Price
shall be the fair market value as of such date as reasonably determined by an
investment banking firm selected by the Company and reasonably acceptable to the
Holder, with the costs of the determination to be borne by the Company.

 

                “Purchase Price” shall mean $27.50 per share of Common Stock, as
may be adjusted from time to time pursuant to Appendix B.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

                “Warrant” shall have the meaning specified in the initial
paragraph of the Warrant.

 

 

1

--------------------------------------------------------------------------------


 

                “Warrant Shares” shall mean 1,427,035 shares of Common Stock, as
may be adjusted from time to time pursuant to Appendix B.

 

 

 

 

2

--------------------------------------------------------------------------------


 

APPENDIX B — ANTIDILUTION PROVISIONS

 

                (a)  Diluting Issuances.

 

                                (i)  Special Definitions.  For purposes of this
Appendix B, the following definitions shall apply:  (A)  “Option” shall mean
rights, options or warrants to subscribe for, purchase or otherwise acquire
Common Stock or Convertible Securities; (B)  “Convertible Securities” shall mean
any evidences of indebtedness, shares or other securities directly or indirectly
convertible into or exchangeable for Common Stock; and (C)  “Additional Shares
of Common Stock” shall mean all shares of Common Stock issued (or, pursuant to
(a)(iii) below, deemed to be issued) by the Company after the date hereof other
than shares of Common Stock issued upon exercise of (x) this Warrant or (y) the
Warrant to purchase 1,427,035 shares of Common Stock at a price of $33.00 per
share, granted by the Company to IBM on the date hereof.

 

                                (ii)  No Adjustment of Purchase Price.  No
adjustments to the Purchase Price under this Appendix B shall be made unless the
consideration per share (determined pursuant to (a)(v) below) for an Additional
Share of Common Stock issued or deemed to be issued by the Company is less than
the Market Price in effect on the date of, and immediately prior to, the issue
of such Additional Shares of Common Stock.  Notwithstanding anything to the
contrary contained elsewhere in this Appendix B, no adjustment to the Purchase
Price shall be made for Common Stock issued or deemed to be issued by the
Company upon the exercise of Options that (1) were issued and outstanding as of
the date hereof, (2) are issued after the date hereof pursuant to compensation
plans approved by the shareholders of the Company and pursuant to which the
consideration payable to the Company upon the exercise thereof is no less than
the closing sale price (price for last trade) per share of Common Stock as
reported on the principal trading exchange for the Common Stock or (3) are
issued by the Company to all of the holders of its Common Stock and are
concurrently issued to the Holder such that the Holder receives, with respect to
any portion of this Warrant that is unexercised at such time, the same number of
such Options as it would have received had this Warrant been fully exercised
immediately prior to such distribution.

 

                                (iii) Issue of Securities Deemed Issue of
Additional Shares of Common Stock.  If the Company at any time or from time to
time after the date hereof shall issue any Options or Convertible Securities or
shall fix a record date for the determination of holders of any class of 
securities entitled to receive any such Options or Convertible Securities (in
each case other than in connection with the adoption of a shareholder rights
plan by the Company), then the maximum number of shares of Common Stock (as set
forth in the instrument relating thereto without regard to any provision
contained therein for a subsequent adjustment of such number) issuable upon the
exercise of such Options or, in the case of Convertible Securities and Options
therefor, the conversion or exchange of such Convertible Securities, shall be
deemed to be Additional Shares of Common Stock issued as of the time of such
issue or, in case such a record date shall have been fixed, as of the close of
business on such record date, provided that Additional Shares of Common Stock
shall not be deemed to have been issued unless the consideration per share
(determined pursuant to (a)(v) below) of such Additional Shares of Common Stock
would be less

 

 

1

--------------------------------------------------------------------------------


 

than the Market Price in effect on the date of and immediately prior to such
issue, or such record date, as the case may be, and provided, further, that, in
any such case in which Additional Shares of Common Stock are deemed to be
issued:

 

                                                (A)  No further adjustment in
the Purchase Price shall be made upon the subsequent issue of Convertible
Securities or shares of Common Stock upon the exercise of such Options or
conversion or exchange of such Convertible Securities;

 

                                                (B)  If such Options or
Convertible Securities by their terms provide, with the passage of time or
otherwise, for any increase in the consideration payable to the Company, upon
the exercise, conversion or exchange thereof, the Purchase Price computed upon
the original issue thereof (or upon the occurrence of a record date with respect
thereto), and any subsequent adjustments based thereon, shall, upon any such
increase becoming effective, be recomputed to reflect such increase insofar as
it affects such Options or the rights of conversion or exchange under such
Convertible Securities;

 

                                                (C)  Upon the expiration,
maturity  or termination of any unexercised Option or Convertible Security, as
applicable, the Purchase Price shall be readjusted, and the Additional Shares of
Common Stock deemed issued as the result of the original issue of such Option or
Convertible Security shall not be deemed issued for the purposes of any
subsequent adjustment of the Purchase Price;

 

                                                (D)  In the event of any change
in the number of shares of Common Stock issuable upon the exercise, conversion
or exchange of any Option or Convertible Security, including, but not limited
to, a change resulting from the anti-dilution provisions thereof, the Purchase
Price then in effect shall forthwith be readjusted to such Purchase Price as
would have been obtained had the adjustment which was made upon the issuance of
such Option or Convertible Security not exercised or converted prior to such
change been made upon the basis of such change; and

 

                                                (E)  No readjustment pursuant to
Clause (B) or (D) above shall have the effect of increasing the Purchase Price
to an amount which exceeds the lower of (i) the Purchase Price on the original
adjustment date, or (ii) the Purchase Price that would have resulted from any
issuances of Additional Shares of Common Stock between the original adjustment
date and such readjustment date.

 

                                (iv)  Adjustment of Purchase Price Upon Issuance
of Additional Shares of Common Stock.  In the event the Company shall at any
time after the date hereof issue Additional Shares of  Common Stock (including
Additional Shares of Common Stock deemed to be issued pursuant to
(a)(iii) above, but excluding shares issued as a dividend or distribution or
upon a stock split or combination as provided in (b) below), without
consideration or for a consideration per share less than the Market Price in
effect on the date of and immediately prior to such issue, then and in such
event, the Purchase Price shall be reduced, concurrently with such issue, to a
price (calculated to the nearest cent) determined by multiplying such Purchase
Price by a fraction, (A) the numerator of which shall be (1) the number of
shares of Common Stock

 

 

2

--------------------------------------------------------------------------------


 

outstanding immediately prior to such issue plus (2) the number of shares of
Common Stock which the aggregate consideration received or to be received by the
Company for the total number of Additional Shares of Common Stock so issued
would purchase at such Purchase Price; and (B) the denominator of which shall be
the number of shares of Common Stock outstanding immediately prior to such issue
plus the number of such Additional Shares of Common Stock so issued; provided
that, (i) for the purpose of this (a)(iv), all shares of Common Stock issuable
upon exercise or conversion of Options or Convertible Securities outstanding
immediately prior to such issue shall be deemed to be outstanding (other than
shares excluded from the definition of “Additional Shares of Common Stock” by
virtue of (a)(i)(D) above), and (ii) the number of shares of Common Stock deemed
issuable upon conversion of such outstanding Options and Convertible Securities
shall not give effect to any adjustments to the conversion price or conversion
rate of such Options or Convertible Securities resulting from the issuance of
Additional Shares of Common Stock that is the subject of this calculation;
provided, further, that no adjustment to the Purchase Price shall be made
pursuant to this Section (a)(iv) as a result of the issuance of Additional
Shares of Common Stock pursuant to (x) a bona fide underwritten public offering
or (y) any transaction referred to in Section 5 of the Warrant Agreement, or any
other acquisition (whether by merger, consolidation, stock or asset purchase or
other form of business combination) of any business (other than from an
Affiliate of the Company) in an arms’-length transaction.  See also paragraph
(c) of this Appendix B (“Adjustment in Number of Warrant Shares”).

 

                                (v)  Adjustment of Purchase Price Upon Cash
Distributions.  In the event the Company shall at any time after the date hereof
distribute to all holders of Common Stock (a) any dividend or other distribution
(including any dividend or distribution made in connection with a consolidation
or merger in which the Company is the continuing corporation) of cash (other
than cash dividends declared and paid pursuant to a regular quarterly dividend
policy in effect on the relevant date and consistent with corresponding policies
of peer companies in the Company’s industry) evidences of its indebtedness,
shares of its capital stock or any other properties or securities or (b) any
options, warrants or other rights to subscribe for, purchase, or which are
convertible into, any of the foregoing, then and in such event, the Purchase
Price shall be adjusted to a number determined by multiplying the Purchase Price
immediately prior to the record date for any such dividend or distribution by a
fraction, the numerator of which shall be the then-current Market Price of a
share of the Common Stock on such record date less the sum of (x) the amount of
cash, if any, distributed per share of Common Stock and (y) the then fair value
(as determined in good faith by the Board) of the portion, if any, of the
distribution applicable to one share of Common Stock consisting of evidences of
indebtedness, shares of stock, securities, other property, warrants, options or
subscription or purchase rights, and the denominator of which shall be such
Market Price.  Such adjustments shall be made, and shall only become effective,
whenever any dividend or distribution to which this Section (a)(v) applies is
made; provided, however, that the Company is not required to make an adjustment
pursuant to this Section (a)(v) if at the time of such distribution the Company
makes the same distribution to the Holder as it makes to holders of Common Stock
pro rata based on the number of shares of Common Stock for which such Warrants
are exercisable (whether or not currently exercisable).  No adjustment shall be
made pursuant to this Section (a)(v) which shall have the effect of decreasing
the number of shares of Common Stock issuable upon exercise of each Warrant or

 

 

3

--------------------------------------------------------------------------------


 

increasing the Purchase Price.  See also paragraph (c) of this Appendix B
(“Adjustment in Number of Warrant Shares”).

 

                                (vi)  Determination of Consideration.  For
purposes of section (a), the consideration received by the Company for the issue
of any Additional Shares of Common Stock shall be computed as follows:

 

                                                (A)  Cash and Property:  Such
consideration shall (I) insofar as it consists of cash, be computed at the
aggregate of cash received by the Company, excluding amounts paid or payable for
accrued interest or accrued dividends; (II) insofar as it consists of property
other than cash, be computed at the fair market value thereof at the time of
such issue, as determined in good faith by the Board; and (III) in the event
Additional Shares of Common Stock are issued together with other shares or
securities or other assets of the Company for consideration which covers both,
be the proportion of such consideration so received, computed as provided in
clauses (I) and (II) above, as determined in good faith by the Board.

 

                                                (B)  Options and Convertible
Securities.  The consideration per share received by the Company for Additional
Shares of Common Stock deemed to have been issued pursuant to (a)(iii) above,
relating to Options and Convertible Securities, shall be determined by dividing
(x)  the total amount, if any, received or receivable by the Company as
consideration for the issue of such Options or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Company upon
the exercise of such Options or the conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities, by (y)  the maximum number of shares of Common
Stock (as set forth in the instruments relating thereto, without regard to any
provision contained therein for a subsequent adjustment of such number) issuable
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities.

 

(vii) Multiple Closing Dates.  In the event the Company shall issue on more than
one date Additional Shares of Common Stock which are comprised of shares of the
same series or class of capital stock, and such issuance dates occur within a
period of no more than 60 days, then the Purchase Price shall be adjusted only
once on account of such issuances, with such adjustment to occur upon the final
such issuance (but not later than ten days prior to the end of the Exercise
Period) and to give effect to all such issuances as if they occurred on the date
of the final such issuance.

 

          (b)  Recapitalizations.  If outstanding shares of the Company’s Common
Stock shall be subdivided or reclassified into a greater number of shares or a
dividend or other distribution in Common Stock shall be paid in respect of
Common Stock, the Purchase Price in effect immediately prior to such subdivision
or at the record date of such dividend shall simultaneously with the
effectiveness of such subdivision or immediately after the record date of such
dividend be proportionately reduced.  If outstanding shares of Common Stock
shall be combined or

 

 

4

--------------------------------------------------------------------------------


 

reclassified into a smaller number of shares, the Purchase Price in effect
immediately prior to such combination shall, simultaneously with the
effectiveness of such combination, be proportionately increased.  See also
paragraph (c) of this Appendix B (“Adjustment in Number of Warrant Shares”).

 

          (c)  Adjustment in Number of Warrant Shares.  When any adjustment is
required to be made in the Purchase Price, the number of Warrant Shares
purchasable upon the exercise of this Warrant shall be changed to the number
determined by dividing (i) an amount equal to the number of shares issuable upon
the exercise of this Warrant immediately prior to such adjustment, multiplied by
the Purchase Price in effect immediately prior to such adjustment, by (ii) the
Purchase Price in effect immediately after such adjustment.

 

          (d)  Certificate of Adjustment.  When any adjustment is required to be
made pursuant to this Appendix B, the Company shall promptly mail to the Holder
a certificate setting forth the Purchase Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment. Such certificate
shall also set forth the kind and amount of stock or other securities or
property into which this Warrant shall be exercisable following such adjustment.

 

         (e)  Other Notices.  In case at any time following the date hereof and
prior to the expiration of this Warrant or the exercise in full of this Warrant:

 

                (i)   the Company shall declare any dividend upon the  Common
Stock payable in shares of stock of any class or make any other distribution to
the holders of the Common Stock;

 

                (ii)  the Company shall offer for subscription pro rata to the
holders of the Common Stock any additional shares of stock of any class or other
rights;

 

                (iii) there shall be any capital reorganization of the Company,
or reclassification of the Common Stock, or consolidation or merger of the
Company with or into, or sale of all or substantially all of its assets to,
another corporation or entity; or

 

                (iv)  there shall be a voluntary or involuntary dissolution,
liquidation or winding-up of the Company;

 

then, in each such case, the Company shall give to the Holder (a) notice of the
date on which the books  of  the Company shall close or a record shall be taken
for determining the  holders of Common Stock entitled to receive any such
dividend, distribution, or subscription rights or for determining the holders of
Common Stock entitled to vote in respect of any  such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up and (b) in the case of any such  reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding-up, notice of
the date (or, if not then known, a reasonable estimate thereof by  the Company)
when the same shall take place.  Such notice shall also specify the date on
which the holders of Common Stock shall be entitled to receive such dividend,
distribution, or subscription rights or to exchange their Common Stock for stock
or other securities or property

 

 

5

--------------------------------------------------------------------------------


 

deliverable upon such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation, or winding-up, as the case may be.  Such notice
shall be given at least ten (10) Business Days prior to the record date or the
date on which the Company’s books are closed in respect thereto.  Failure to
give any such notice or any defect  therein shall  not affect the validity of
the proceedings referred to in clauses (i), (ii), (iii) and (iv) above.

 

                (f)  Certain  Events.  If any event occurs as to which the
foregoing provisions of this Appendix B are not strictly applicable or, if
strictly applicable, would not, in the good faith judgment of the Board, fairly
and adequately protect the purchase rights of the Warrants in accordance with
the essential intent and principles of such provisions, then the Board shall
make such adjustments in the application of such provisions, in accordance with
such essential intent and principles, as shall be reasonably necessary, in the
good faith opinion of the Board, to protect such purchase rights as aforesaid,
but in no event shall any such adjustment have the effect of increasing the
Purchase Price or decreasing the number of shares of Common Stock issuable upon
exercise of the Warrants.

 

                (g)  Minimum Adjustment.  The adjustments required by this
Appendix B shall be made whenever and as often as any specified event requiring
an adjustment shall occur, except that no adjustment of the Purchase Price or
the number of shares of Common Stock issuable upon exercise of the Warrants that
would otherwise be required shall be made unless and until such adjustment
either by itself or with other adjustments not previously made increases or
decreases by at least 1% the Purchase Price or the number of shares of Common
Stock issuable upon exercise of the Warrants immediately prior to the making of
such adjustment.  Any adjustment representing a change of less than such minimum
amount shall be carried forward and made as soon as such adjustment, together
with other adjustments required by this Appendix B and not previously made,
would result in a minimum adjustment.  In computing adjustments under this
Appendix B, fractional interests in Common Stock shall be taken into account to
the nearest one-hundredth of a share.

 

 

6

--------------------------------------------------------------------------------

 


 

APPENDIX C — REGISTRATION RIGHTS

 

 


SECTION 1.  SHELF REGISTRATION.  (A)  THE COMPANY SHALL FILE ON OR PRIOR TO
JANUARY 15, 2009, AND SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE TO BE
DECLARED EFFECTIVE AS SOON AS PRACTICABLE AFTER THE FILING THEREOF, AND SHALL IN
ANY EVENT USE ITS REASONABLE BEST EFFORTS TO CAUSE TO BE DECLARED EFFECTIVE ON
OR PRIOR TO MARCH 15, 2009, A SHELF REGISTRATION STATEMENT ON AN APPROPRIATE
FORM UNDER THE SECURITIES ACT RELATING TO THE OFFER AND SALE OF ANY WARRANT
SHARES THAT HAVE BEEN ISSUED PURSUANT TO THE WARRANTS BY THE HOLDER FROM TIME TO
TIME IN ACCORDANCE WITH THE METHODS OF DISTRIBUTION ELECTED BY THE HOLDER
(EXCLUDING UNDERWRITTEN PUBLIC OFFERINGS) AND SET FORTH IN SUCH SHELF
REGISTRATION STATEMENT (HEREAFTER, A “SHELF REGISTRATION STATEMENT”).


 

(b)  The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required by the Securities Act until the earlier of (i) such time as all Warrant
Shares registered thereby have been sold thereunder and (ii) receipt by the
Holder of an opinion of counsel (which may be counsel to the Company) reasonably
satisfactory to the Holder to the effect that all Warrant Shares can be sold
without restriction under the Securities Act.

 

Section 2.  Effective Registration Statement.   A registration pursuant to
Section 1 above will not be deemed to have been effected unless the Shelf
Registration Statement relating thereto has become effective under the
Securities Act.  During any 365-day consecutive period, the Company may from
time to time delay the filing or suspend the effectiveness of any Shelf
Registration Statement, or without suspending such effectiveness, instruct the
Holder not to sell Warrant Shares included in any such Shelf Registration
Statement, for up to ninety (90) days (any such period, a “Suspension Period”),
whether or not consecutive (provided that, in no event shall any such Suspension
Period be for a period of time longer than forty-five (45) consecutive days), in
any such 365-day period if the Company shall have determined upon the advice of
counsel (which may be counsel to the Company) reasonably satisfactory to the
Holder that the Company would be required by law to disclose any actions taken
or proposed to be taken by the Company in good faith and for valid business
reasons, including without limitation the acquisition or divestiture of assets,
which disclosure would have a material adverse effect on the Company or such
actions (including the timing thereof) (a “Suspension Period”), by providing the
Holder with written notice of such Suspension Period.  The Company shall use its
reasonable best efforts to provide such notice as soon as practicable and in any
event prior to the commencement of such a Suspension Period.

 

Section 3.  Piggyback Registration Rights.  (a)  If the Company proposes at any
time or from time to time to sell shares of any Common Stock for its own account
or the account of any other Person in an underwritten public offering pursuant
to a registration statement under the Securities Act, the Company shall give
written notice to the Holder, as soon as practicable but in no event fewer than
fifteen (15) days before the anticipated filing of a registration statement (a
“Piggyback Registration Statement”) related to such underwritten public offering
(other than a registration statement on Form S-4 or Form S-8 under the
Securities Act or any successor forms thereto), of such proposed underwritten
public offering to the Holder, and such notice shall offer to the Holder the
opportunity to include in such underwritten public offering

 

 

1

--------------------------------------------------------------------------------


 

such number of Warrant Shares as such Holder may request.  At any time during
the period in which the Warrants are exercisable, within ten (10) days after
receipt of such notice, the Holder shall have the right by notifying the Company
in writing to require the Company to include in the registration statement
relating to such underwritten public offering such number of Warrant Shares as
such Holder may request.

 

The Company shall use its reasonable best efforts to cause the managing
underwriters of such underwritten public offering to permit the Warrant Shares
requested to be included in a Piggyback Registration Statement to be included on
the same terms and conditions as any Common Stock or any other security included
therein and to permit the sale or other disposition of such Warrant Shares in
accordance with the intended method of distribution thereof.

 

The Holder shall have the right to withdraw its request for inclusion of its
Warrant Shares in any such registration statement pursuant to this Section 3 by
giving written notice to the Company of its request to withdraw prior to the
time that the Company has printed for public distribution a preliminary
prospectus with respect to such registration statement, provided, however, that
a Withdrawal Election shall be irrevocable and, after making a Withdrawal
Election (as defined below), the Holder shall no longer have any right to
include Warrant Shares in the registration as to which such Withdrawal Election
was made.

 

(b)  Notwithstanding Section 3(a), if at any time the managing underwriters of
such underwritten public offering shall advise the Company that, in their
opinion, the total number of securities proposed to be sold in such underwritten
public offering (including the total number of Warrant Shares that the Holder
has requested to be sold in such underwritten public offering and the total
number of Common Stock requested to be included by any other selling shareholder
entitled to sell shares in such underwritten public offering) exceeds the
maximum number of such securities which the managing underwriters believe may be
sold without materially adversely affecting the success of such underwriting
public offering, including the price at which such shares can be sold, then the
Company will be required to include in such underwritten public offering only
that number of securities which the managing underwriters believe may be sold
without causing such adverse effect in the following order:  (i) all the
securities that the Company proposes to sell in such underwritten public
offering, and all the securities that are proposed to be sold by any holder or
group of holders of Common Stock who are participating in connection with a
demand registration right (other than by exercising so-called “piggyback”
registration rights) that existed on the date hereof, if such underwritten
public offering is being made pursuant to such demand (in the priority agreed
upon between the Company and the holders of such demand registration rights) and
(ii) shares of the Holder and all other securities that are proposed to be sold
by any holder of capital stock of the Company exercising a so-called “piggyback”
registration right on a pro rata basis in an aggregate number which is equal to
the difference between the maximum number of securities to be included in such
underwritten public offering as determined by the managing underwriters and the
number of shares to be sold in such underwritten public offering pursuant to
clause (i) above.  The Company will have the right to postpone or withdraw any
registration statement relating to an underwritten public offering described
under this Section 3 without obligation to the Holder; provided that, no such
postponement or withdrawal may be effected in the event that any sales of
securities under

 

 

2

--------------------------------------------------------------------------------


 

such registration statement have been consummated.  The Company may withdraw a
Piggyback Registration Statement at any time or the Company may elect to delay
or abandon the proposed registration, in each case subject to the proviso in the
immediately preceding sentence,  without any liability to the Holder; provided,
however, that the Company shall give prompt written notice thereof to the
Security Holder.

 

If, as a result of the provisions of this Section 3(b), the Holder shall not be
entitled to include all Warrant Shares in a registration under this Section 3
that the Holder has requested to be included, the Holder may elect to withdraw
its request to include Warrant Shares in such a registration (a “Withdrawal
Election”) by giving prompt written notice to the Company of such Withdrawal
Election prior to the time that the Company has printed a preliminary prospectus
for public distribution with respect to such registration statement; provided,
however, that a Withdrawal Election shall be irrevocable and, after making a
Withdrawal Election, the Holder shall no longer have any right to include
Warrant Shares in the registration as to which such Withdrawal Election was
made.

 

Section 4.  Compliance.  Notwithstanding any other provisions hereof, the
Company will use reasonable best efforts to ensure that (i) any Shelf
Registration Statement, any Piggyback Registration Statement and any amendment
thereto and any prospectus forming part thereof and any supplement thereof
complies in all material respects with the Securities Act and the rules and
regulations thereunder, (ii) any Shelf Registration Statement, any Piggyback
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading and (iii) any prospectus forming part of any Shelf
Registration Statement, any Piggyback Registration Statement and any supplement
to such prospectus, does not include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements, in the
light of the circumstances under which they were made, not misleading; provided,
however, nothing herein shall create any obligation or liability for the Company
relating to any information incorporated or included in such registration
statement, prospectus, supplement or amendment in reliance upon and in
conformity with written information provided to the Company by or on behalf of
any seller or underwriter specifically for use therein.

 

Section 5.  Expenses.  The Company will pay all expenses incident to the
Company’s performance of its obligations under this Appendix C, including,
without limitation, registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, printing expenses, internal
expenses (including all salary and expenses of its officers and employees
performing legal or accounting duties), reasonable fees and disbursements of one
counsel reasonably acceptable to the Company designated by the Holder and fees
and disbursements of any independent public accountants.  Notwithstanding the
foregoing, the parties hereto hereby agree that any underwriting discounts and
selling commissions shall be payable by the Holder.

 

Section 6.  Public Sale by the Company and Others.  If any sale of Warrant
Shares shall be in connection with an underwritten public offering, the Company
agrees to the extent required by the managing underwriter for such offering, not
to, and to use reasonable best efforts

 

 

3

--------------------------------------------------------------------------------


 

to cause its officers and directors not to, effect any sale or distribution of
any equity securities of the Company, or any convertible securities or options
of the Company (including a sale pursuant to Regulation D under the Securities
Act), or contract to sell, pledge or otherwise dispose of any such securities,
or announce any such transaction (other than sales registered on Form S-8),
during the ten (10) days prior to, and during the 90-day period beginning on,
the effective date of the registration statement relating to such underwritten
public offering (other than in such public offering).

 

Section 7.  Registration Procedures.  In connection with any Shelf Registration
Statement and, to the extent applicable, any Piggyback Registration Statement,
the Company shall:

 

                (a) (i)  not less than five (5) Business Days before filing with
the Commission a registration statement or prospectus or any amendments or
supplements thereto furnish to one counsel selected by the Holder copies of all
such documents proposed to be filed (including all documents incorporated by
reference therein and not otherwise available on EDGAR, if applicable),  which
documents will be subject to the review of such counsel, and (ii) use its
reasonable best efforts to reflect in each such document, when so filed with the
Commission, such comments as such counsel reasonably may propose;

 

(b)  promptly notify the Holder of the Warrant Shares  covered by each
registration statement of (A) any stop order issued or threatened by the
Commission and take all reasonable actions required to prevent the entry of such
stop order or to remove it if entered; (B) when a registration statement and any
amendment thereto has been filed with the Commission and when the registration
statement or any post-effective amendment thereto has become effective; (C) of
any request by the Commission for any amendment or supplement to the
registration statement or the prospectus or for additional information; and
(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the securities included therein for sale in
any jurisdiction or the initiation of any proceeding for such purpose;

 

(c)  prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for the period
specified in Section 1 or Section 3 above, as applicable, and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

 

(d)  furnish without charge to the Holder of the Warrant Shares covered by such
registration statement and each other person reasonably required to deliver a
prospectus such number of copies of such registration statement, each amendment
and supplement thereto (in each case including all exhibits thereto) and the
prospectus included in such registration (including each preliminary prospectus
and supplement thereto), in conformity with the requirements of the Securities
Act, and such other documents as the Holder may reasonably request in order to
facilitate the disposition of the Warrant Shares,

 

 

4

--------------------------------------------------------------------------------


 

owned by the Holder; and the Company consents to the proper use (in accordance
with law and this Attachment C) of the prospectus included in such registration
statement and any amendment or supplement thereto by the Holder in connection
with any exercise, offer or sale of a Warrant Share covered thereby;

 

(e)  take such actions as the Company shall reasonably determine are necessary
to qualify the Warrant Shares, or obtain exemption for the Warrant Shares, under
applicable securities or “blue sky” laws of the states of the United States, and
take all other actions, and do all other things which may be reasonably
necessary or advisable to enable the Holder to consummate the disposition in
such jurisdictions of the Warrant Shares owned by the Holder; provided,
however,  that the Company shall not be required to qualify as a foreign
corporation or file a general consent to service of process in any such
jurisdiction;

 

(f)  promptly notify the Holder of the Warrant Shares, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event if, as a result of such event, the prospectus
or the relevant registration statement contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein (in the case of the prospectus), in
the light of the circumstances under which they were made, not misleading, and
promptly prepare and furnish to the Holder a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such Warrant
Shares, such prospectus will not contain an untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

(g)  in the case of any Shelf Registration Statement, enter into such customary
agreements and take all such other actions as the Holder reasonably requests in
order to expedite or facilitate the disposition of such Warrant Shares,
including customary indemnification;

 

(h)  cause the senior management of the Company to participate in customary road
shows in respect of any underwritten public offerings of Warrant Shares;

 

(i)  upon reasonable notice and during normal business hours make available for
inspection by the Holder covered by such registration statement, and any
attorney, accountant or other agent retained by the Holder (collectively, the
“Inspectors”), all pertinent financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause its and its subsidiaries’ officers, directors and
employees to supply all information and respond to all inquiries reasonably
requested by any such Inspector in connection with such registration statement
(collectively, “Information”).  Any of the Information which the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, shall not be used by such seller or such Inspector
for any purpose other than the exercise of such due diligence responsibility and
shall not be disclosed by the Inspectors unless (i) the

 

 

5

--------------------------------------------------------------------------------


 

disclosure of such Information is necessary to avoid or correct a material
misstatement or omission in the registration statement, (ii) the release of such
Information is ordered pursuant to a subpoena or other order from a court or
governmental agency or authority of competent jurisdiction, (iii) such
Information has been made generally available to the public through no breach of
the nondisclosure obligations of the Inspectors or their Affiliates or (iv) such
disclosure is required to be made under Applicable Law; and

 

(j)  otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering a
period of at least 12 months, beginning with the first month after the effective
date of the registration statement (as the term “effective date” is defined in
Rule 158(c) under the Securities Act), which earnings statement shall satisfy
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

 

As a condition to participating in any registration, the Company may require the
Holder to furnish to the Company such information regarding the Holder and the
distribution of such Warrant Shares that is necessary for the filing of the
Shelf Registration Statement or Piggyback Registration Statement as the Company
may from time to time reasonably request in writing.

 

The Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in subdivision (f) hereof, the
Holder will immediately discontinue disposition of Warrant Shares pursuant to
the registration statement covering such Warrant Shares until the Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
subdivision (f) hereof, and, if so directed by the Company, the Holder will
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in the Holder’s possession of the prospectus
covering such Warrant Shares current at the time of receipt of such notice.

 

Section 8.  Indemnification.  (a)  Indemnification by the Company.  In the event
of any registration of any securities of the Company under the Securities Act,
the Company shall indemnify and hold harmless the Holder, its Affiliates, its
officers, directors, employees, representatives and agents, and each person, if
any, who controls the Holder within the meaning of the Securities Act or the
Exchange Act (collectively referred to for purposes of this Section 8 and
Section 9 as a “Security Holder”) from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof (including,
without limitation, any loss, claim, damage, liability or action relating to
purchases and sales of such securities), to which that Security Holder may
become subject, whether commenced or threatened, under the Securities Act, the
Exchange Act, any other Federal or state statutory law or regulation, at common
law or otherwise, insofar as such loss, claim, damage, liability or action
arises out of, or is based upon, (i) any untrue statement or alleged untrue
statement of a material fact contained in any registration statement under which
such securities were registered under the Securities Act or any prospectus
forming part thereof or in any amendment or supplement thereto or (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were

 

 

6

--------------------------------------------------------------------------------


 

made, not misleading, and shall reimburse each Security Holder promptly upon
demand for any expenses (including reasonable attorneys’ fees of one counsel for
all Security Holders) reasonably incurred by that Security Holder in connection
with investigating or defending or preparing to defend against or appearing as a
third party witness in connection with any such loss, claim, damage, liability
or action as such expenses are incurred; provided, however, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement in or omission or alleged omission from
any of such documents in reliance upon and in conformity with any information
(“Holders’ Information”) included therein in reliance upon or in conformity with
written information furnished to the Company by or on behalf of any Security
Holder specifically for use therein.  Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of any Security
Holder and shall survive the transfer of such securities by such Security
Holder; provided further, however, that with respect to any untrue statement or
alleged untrue statement in or omission or alleged omission from any related
preliminary prospectus, the foregoing indemnity agreement shall not inure to the
benefit of any Security Holder from whom the Person asserting any such loss,
claim, damage, liability or action of or with respect to such Security Holder
results from the fact that both (A) a copy of the final prospectus was not sent
or given to such Person at or prior to the written confirmation of the sale of
such securities to such Person and such copy was legally required to be sent or
given to such Person and (B) the untrue statement or alleged untrue statement or
omission or alleged omission was remedied in the final prospectus unless, in
either case, such failure to deliver the final prospectus was a result of
non-compliance by the Company with Section 7(c).

 

(b)  Indemnification by the Security Holders.  Each Security Holder shall
indemnify and hold harmless the Company, its Affiliates, their respective
officers, directors, employees, representatives and agents, and each person, if
any, who controls any such Person within the meaning of the Securities Act or
the Exchange Act (collectively referred to for purposes of this Section 8 and
Section 9 as “Company Indemnified Parties”), from and against any loss, damage
or liability, joint or several, or any action in respect thereof (including,
without limitation, any loss, claim, damage, liability or action relating to
purchases and sales of such securities), to which Company Indemnified Parties
may become subject, whether commenced or threatened, under the Securities Act,
the Exchange Act, any other Federal or state statutory law or regulation, at
common law or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in any registration statement
under which such Warrant Shares were registered under the Securities Act or any
prospectus forming part thereof or in any amendment or supplement thereto or
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, but
in each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with any Holders’ Information furnished to the Company by such
Security Holder, and shall reimburse the Company Indemnified Parties upon demand
for any legal or other expenses reasonably incurred by the Company Indemnified
Parties in connection with investigating

 

 

7

--------------------------------------------------------------------------------


 

or defending or preparing to defend against or appearing as a third party
witness in connection with any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that no such Security Holder
shall be liable for any indemnity claims hereunder in excess of the amount of
net proceeds received by such Security Holder from the sale of such Warrant
Shares pursuant to such registration statement.  Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Company Indemnified Parties or any of the Security Holders and shall survive
the transfer of such Warrant Shares by such Security Holder.

 

(c)  Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party pursuant to Section 8(a) or 8(b), notify the indemnifying party in writing
of the claim or the commencement of that action; provided, however, that the
failure to notify the indemnifying party shall not relieve it from any liability
which it may have under this Section 8 except to the extent that it has been
actually prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; provided, further, that the failure to notify the indemnifying
party shall not relieve it from any liability which it may have to an
indemnified party otherwise than under this Section 8.  If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party.  After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof; provided, however, that the indemnified party (or parties, if more than
one) shall collectively have the right to employ one counsel of its or their own
in any such action, but the fees, expenses and other charges of such one counsel
for the indemnified party will be at the expense of such indemnified party
unless (1) the employment of counsel by the indemnified party has been
authorized in writing by the indemnifying party, (2) the indemnified party has
reasonably concluded (based upon advice of counsel to the indemnified party)
that there may be legal defenses available to it or other indemnified parties
that are different from or in addition to those available to the indemnifying
party, (3) a conflict or potential conflict exists (based upon advice of counsel
to the indemnified party) between the indemnified party and the indemnifying
party (in which case the indemnifying party will not have the right to direct
the defense of such action on behalf of the indemnified party) or (4) the
indemnifying party has not in fact employed counsel reasonably satisfactory to
the indemnified party to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of such counsel will
be at the expense of the indemnifying party or parties.  It is agreed that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the

 

 

8

--------------------------------------------------------------------------------


 

reasonable fees, disbursements and other charges of more than one separate firm
of attorneys (in addition to any local counsel) at any one time for all such
indemnified party or parties.  Each indemnified party, as a condition of the
indemnity agreements contained in Sections 8(a) and 8(b), shall use all
reasonable efforts to cooperate with the indemnifying party in the defense of
any such action or claim.  No indemnifying party shall be liable for any
settlement of any such action effected without its written consent, but if
settled with its written consent or if there be a final judgment for the
plaintiff in any such action, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment.  No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could reasonably have been a party and indemnity could reasonably have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of (i) such indemnified party from all liability on claims
that are the subject matter of such proceeding and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.

 

Section 9.  Contribution.  If the indemnification provided for in Section 8 is
unavailable or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b), then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company from the offering and sale
of such securities, on the one hand, and a Security Holder with respect to the
sale by such Security Holder of such securities, on the other, or (ii) if the
allocation provided by clause (i) above is not permitted by Applicable Law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company, on
the one hand, and such Security Holder, on the other, with respect to the
statements or omissions that resulted in such loss, claim, damage or liability,
or action in respect thereof, as well as any other relevant equitable
considerations.  The relative benefits received by the Company, on the one hand,
and a Security Holder, on the other, with respect to such offering and such sale
shall be deemed to be in the same proportion as the total net proceeds from the
offering of the Warrant Shares (before deducting expenses) received by or on
behalf of the Company, on the one hand, bear to the total proceeds received by
such Security Holder with respect to its sale of such Warrant Shares, on the
other.  The relative fault shall be determined by reference to among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to the Company or
information supplied by the Company, on the one hand, or to any Holders’
Information supplied by such Holder, on the other, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  The parties hereto agree that it
would not be just and equitable if contributions pursuant to this Section 9 were
to be determined by pro rata allocation or by any other method of allocation
that does not take into account the equitable considerations referred to
herein.  The amount paid or payable by an indemnified party as a result of the
loss, claim, damage or liability, or action in respect thereof, referred to
above in this Section 9 shall be

 

 

9

--------------------------------------------------------------------------------


 

deemed to include, for purposes of this Section 9, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending or preparing to defend any such action or claim.  Notwithstanding
the provisions of this Section 9, an indemnifying party that is a Security
Holder of securities, shall not be required to contribute any amount in excess
of the amount by which the total price at which such securities sold by such
indemnifying party to any purchaser exceeds the amount of any damages which such
indemnifying party has otherwise paid or become liable to pay by reason of any
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

Section 10.  Enforcement of Registration Rights.  Notwithstanding anything to
the contrary contained herein or in the Master Alliance Agreement, the Company
hereby agrees that each Holder of Warrant Shares shall be entitled to specific
performance of the registration rights hereunder, and that the Company shall pay
any reasonable expenses, including without limitation reasonable attorneys’
fees, in connection with any successful enforcement by any Holder of such
specific performance.

 

                Section 11.  Assignment of Registration Rights.  Any of the
rights of the Holders hereunder, including the right to have the Company
register the Warrant Shares, may be assigned  by each Holder to any transferee
of all or any portion of the Warrant Shares if such assignment is otherwise
permitted hereunder and (i) the Holder agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company after such assignment, (ii) the Company is furnished with written notice
of (A) the name and address of such transferee or assignee, and (B) the
securities with respect to which such registration rights are being transferred
or assigned,  (iii) following such transfer or assignment, the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act and applicable state securities laws, and (iv) such transfer
shall have been made in accordance with the applicable requirements of this
Warrant.  The transferee, by acceptance of the transfer of any registration
rights hereunder, acknowledges that it takes such rights subject to the terms
and conditions hereof.  Upon any transfer of less than all of its Warrant
Shares, the Holder retains registration rights with respect to Warrant Shares
held by it.

 

 

10

--------------------------------------------------------------------------------

 